DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, first line – “A display device” is presumed to be intended as “The display device” as being the same as that recited in claims 1 and 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 7 – “the surface”;
Claim 4, line 7 – “the place”; and
Claims 8 and 11, lines 2-3 – “the terminal”.
Claims 2, 3, 5-7, 9, 10 and 12 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 2015/0116618) in view of Han et al. (US 2017/0062548).

Regarding claim 1, Kita discloses a display device (Figs. 1-12) comprising a display area (DIA) and a terminal area (Fig. 2) in which terminals are formed:
the terminal area having a lead wire (D2, Figs. 2-3), formed from a first metal (para. [0039]), and extending to the display area (Figs. 2-3),
a first insulating film (PAS, Fig. 3) covering the lead wire (D2),
a second metal (ITO1, ITO2) formed on the first insulating film (PAS),
wherein the first insulating film (PAS) has a first through hole (CONT2) and a second through hole (CONT1),
the second metal has a first portion (ITO2) that connects with the lead wire (D2) via the first through hole (CONT2),
the second metal has a second portion (ITO1) that overlaps the second through hole (CONT1),
the second portion (ITO1) is separated from the first portion (ITO2) (Fig. 3).
Kita fails to explicitly disclose a third metal formed on the surface of the second metal.
However, Han discloses a display device (Figs. 2-11) comprising a third metal (502, 503 or 601) formed on a surface of the second metal (501) (Figs. 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third metal formed on a surface of the second metal, as in Han, into the display device of Kita to provide at least a dual-layer structure including a corrosion-resistance material to prevent damage to the terminal wiring (Han, paras. [0142-0143, 0148]).

Regarding claim 2, Kita discloses the terminal area further comprising an insulating substrate (GB), a discharge line (MT2, Fig. 3), and a second insulating film (GSN) covering the discharge line (Fig. 3),
wherein the discharge line (MT2) is formed between the insulating substrate (GB) and the second insulating film (GSN) (Fig. 3),
the first insulating film (PAS) is stacked on the second insulating film (GSN) (Fig. 3),
the second through hole (CONT1) is formed through the second insulating film (GSN) to expose the discharge line (MT2) (Fig. 3), and
the second portion (ITO1) of the second metal connects with the discharge line (MT2) via the second through hole (CONT1) (Fig. 3).

Regarding claim 3, Kita discloses wherein the lead wire (D2) is formed between the first insulating film (PAS) and the second insulating film (GSN) (Fig. 3),
the discharge line (MT2) extends in a direction away from the lead wire (D2) (e.g., MT2 extends farther to the left than D2 in Fig. 3).

Regarding claim 4, Kita fails to explicitly disclose wherein the third metal has a third portion that covers a top surface and a side surface of the first portion of the second metal, a fourth portion that covers a top surface and a side surface of the second portion of the second metal, a fifth portion that contacts with the first insulating film at the place where the first portion and the second portion are separated, and the third portion, the fourth portion and the fifth portion are integrally formed.
However, Han discloses wherein the third metal (502, 503 or 601) has a third portion that covers a top surface and a side surface of the first portion of the second metal (501) (Figs. 6, 9, 10),
a fourth portion that covers a top surface and a side surface of the second portion of the second metal (501) (Figs. 7, 8),
a fifth portion that contacts with the first insulating film (140) at the place where the first portion and the second portion are separated (Figs. 6-10), and
the third portion, the fourth portion and the fifth portion are integrally formed (e.g., when third metal is 601, Figs. 6-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the third metal has a third portion that covers a top surface and a side surface of the first portion of the second metal, a fourth portion that covers a top surface and a side surface of the second portion of the second metal, a fifth portion that contacts with the first insulating film at the place where the first portion and the second portion are separated, and the third portion, the fourth portion and the fifth portion are integrally formed, as in Han, into the display device of Kita to include layers of a corrosion-resistance material to prevent damage to the terminal wiring (Han, paras. [0142-0143, 0148]).

Regarding claim 5, Kita fails to explicitly disclose wherein the third metal has a third portion that covers a top surface and a side surface of the first portion of the second metal, a fourth portion that covers a top surface and a side surface of the second portion of the second metal, the third portion and the fourth portion are separated.
However, Han discloses wherein the third metal (502, 503 or 601) has a third portion that covers a top surface and a side surface of the first portion of the second metal (501) (Figs. 6, 9, 10),
a fourth portion that covers a top surface and a side surface of the second portion of the second metal (501) (Figs. 7, 8),
the third portion and the fourth portion are separated (e.g., when third metal is 502 or 503, Figs. 6-9, or inclusively 601, Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the third metal has a third portion that covers a top surface and a side surface of the first portion of the second metal, a fourth portion that covers a top surface and a side surface of the second portion of the second metal, the third portion and the fourth portion are separated, as in Han, into the display device of Kita to include layers of a corrosion-resistance material to prevent damage to the terminal wiring (Han, paras. [0142-0143, 0148]).

Regarding claim 6, Kita fails to explicitly disclose the terminal area further comprising a first transparent conductive film and a second transparent conductive film, the second transparent conductive film is stacked on the first transparent conductive film, wherein the first transparent conductive film contacts with a top surface and a side surface of the third portion, a top surface and a side surface of the fourth portion, and a top surface of the fifth portion.
However, Han discloses the terminal area (PA) further comprising a first transparent conductive film (601 or 602) and a second transparent conductive film (603),
the second transparent conductive film (603) is stacked on the first transparent conductive film (601 or 602) (Figs. 6-10),
wherein the first transparent conductive film (601 or 602) contacts with a top surface and a side surface of the third portion, a top surface and a side surface of the fourth portion, and a top surface of the fifth portion (502, 503 or 601) (Figs. 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal area further comprising a first transparent conductive film and a second transparent conductive film, the second transparent conductive film is stacked on the first transparent conductive film, wherein the first transparent conductive film contacts with a top surface and a side surface of the third portion, a top surface and a side surface of the fourth portion, and a top surface of the fifth portion, as in Han, into the display device of Kita to include layers of a corrosion-resistance material to prevent damage to the terminal wiring.

Regarding claim 7, Kita fails to explicitly disclose the terminal area further comprising a first transparent conductive film and a second transparent conductive film, the second transparent conductive film is stacked on the first transparent conductive film, wherein the first transparent conductive film contacts with a top surface and a side surface of the third portion, a top surface and a side surface of the fourth portion, and the first insulating film in an area that the third portion and the fourth portion are separated.
However, Han discloses the terminal area (PA) further comprising a first transparent conductive film (601 or 602) and a second transparent conductive film (603),
the second transparent conductive film (603) is stacked on the first transparent conductive film (601 or 602) (Figs. 6-10),
wherein the first transparent conductive film (601 or 602) contacts with a top surface and a side surface of the third portion, a top surface and a side surface of the fourth portion (502, 503 or 601), and the first insulating film (140) in an area that the third portion and the fourth portion are separated (Figs. 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal area further comprising a first transparent conductive film and a second transparent conductive film, the second transparent conductive film is stacked on the first transparent conductive film, wherein the first transparent conductive film contacts with a top surface and a side surface of the third portion, a top surface and a side surface of the fourth portion, and the first insulating film in an area that the third portion and the fourth portion are separated, as in Han, into the display device of Kita to include layers of a corrosion-resistance material to prevent damage to the terminal wiring.

Regarding claim 8, Kita discloses wherein the terminal is rectangle (Fig. 2), which has a pair of long sides and a pair of short sides,
the first through hole (CONT2) is located in a vicinity of one of the short sides and the second through hole (CONT1) is located in a vicinity of another of the short sides (Figs. 2-3).

Regarding claim 11, Kita fails to explicitly disclose wherein an organic insulating film is formed surrounding the terminal in the terminal area, the organic insulating film contacts with at least a part of an outer edge of the third metal.
However, Han discloses wherein an organic insulating film (171, Fig. 3; para. [0086]) is formed surrounding the terminal in the terminal area (PA),
the organic insulating film (171) contacts with at least a part of an outer edge of the third metal (502, 503 or 601) (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an organic insulating film is formed surrounding the terminal in the terminal area, the organic insulating film contacts with at least a part of an outer edge of the third metal, as in Han, into the display device of Kita to insulate and protect the terminal area to prevent damage.

Regarding claim 12, Kita discloses wherein the first metal is formed integrally with the lead wire (D2), and extends in a direction from the first through hole (CONT2) to the second through hole (CONT1) (Figs. 2-3),
an edge of the first metal (e.g., left edge of D2 in Fig. 3) is between the first through hole (CONT2) and the second through hole (CONT1) (Fig. 3).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 2015/0116618) in view of Han et al. (US 2017/0062548), as applied to claim 6 above, and further in view of Abe et al. (US 2017/0235182).

Regarding claims 9 and 10, Kita in view of Han discloses the limitations of claims 1, 4 and 6 above, but fails to explicitly disclose wherein an inorganic insulating film is formed between the first transparent conductive film and the second transparent conductive film, and, the inorganic insulating film covers a side surface of the third portion and a side surface of the fourth portion, and wherein the inorganic insulating film further covers a top surface of the third portion and a top surface of the fourth portion.
However, Abe discloses a display device (Figs. 1-15), wherein an inorganic insulating film (111, Figs. 6-15) is formed between the first transparent conductive film (81) and the second transparent conductive film (82), and,
the inorganic insulating film (111) covers a side surface of the third portion and a side surface of the fourth portion (41 or 50) (Figs. 6, 8, 11, 13), and
wherein the inorganic insulating film (111) further covers a top surface of the third portion and a top surface of the fourth portion (41 or 50) (Figs. 6, 8, 11, 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an inorganic insulating film is formed between the first transparent conductive film and the second transparent conductive film, and, the inorganic insulating film covers a side surface of the third portion and a side surface of the fourth portion, and wherein the inorganic insulating film further covers a top surface of the third portion and a top surface of the fourth portion, as in Abe, into the display device of Kita and Han to form a capacitance between the first and second conductive films, and to prevent corrosion of the terminal wiring (Abe, paras. [0047, 0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896